Exhibit 10.1

 

[g184821lai001.jpg]

 

AMENDMENT TO RETENTION AGREEMENT

 

This Amendment (“Amendment”) to the Retention Agreement between
Ovascience, Inc., 9 Fourth Avenue, Waltham, Massachusetts 02451 (“Ovascience”),
and Jonathan Gillis (the “Executive”), dated as of May 3, 2018, (the “Retention
Agreement”), is effective on the date last signed by a Party.

 

RECITALS

 

Whereas, OvaScience and the Executive would like to amend the Retention
Agreement to provide for payment of severance to the Executive whether or not he
commences other employment during the Severance Period; and

 

Whereas, pursuant to Section 7(a) of the Retention Agreement, the Retention
Agreement may be amended in writing and signed by both parties.

 

Now, therefore, in consideration of mutual promises and other terms set forth
below, OvaScience and the Executive agree as follows:

 

1.              Amendment.  The Retention Agreement is hereby amended as
follows:

 

Section 2 of the Retention Agreement shall be deleted in its entirety and
replaced with the following:

 

Enhanced Severance.  Notwithstanding anything in the Employment Agreement to the
contrary, in the event of a Qualified Termination: (i) Executive shall be
entitled to receive the severance benefits in Section 7 of the Employment
Agreement whether or not he commences other employment during the Severance
Period, and (ii) in addition to the benefits under Section 7 of the Employment
Agreement, Executive shall be entitled to receive an amount equal to Executive’s
full annual discretionary bonus opportunity, which is thirty-five percent (35%)
of Executive’s then current base salary (the “Enhanced Severance”), payable in
accordance with Section 7 of the Employment Agreement and subject to the
requirements of Section 7 of the Employment Agreement.

 

2.              Miscellaneous Provisions.  Capitalized terms used but not
defined within this Amendment have the meanings specified within the Retention
Agreement.  Except as expressly modified by this Amendment, all terms and
conditions of the Retention Agreement remain in full force and effect.  This
Amendment can be executed by the parties hereto by facsimile and in
counterparts, each of which is deemed an original and both of which taken
together constitutes one agreement binding upon the parties hereto.  The
validity, interpretation and performance of this Amendment is controlled by and
construed under the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of law thereof.

 

--------------------------------------------------------------------------------


 

In witness whereof, the Parties hereto enter into this Amendment by signing
below,

 

 

OvaScience, Inc.

/s/ Jonathan Gillis

 

Jonathan Gillis

 

 

By:

/s/ Christopher Kroeger

 

August 8, 2018

 

 

 

Date

Christopher Kroeger

 

 

Name

 

 

 

 

 

Chief Executive Officer

 

 

Title

 

 

 

 

 

August 8, 2018

 

 

Date

 

 

 

--------------------------------------------------------------------------------